EXHIBIT10.25 AMENDMENT TO terms of employment THIS AMENDMENT TO TERMS OF EMPLOYMENT (this “Amendment”) is entered into as of January 1, 2015 (the “Effective Date”), between Tile Shop Holdings, Inc. (the “Company”) and Robert A. Rucker (“Executive”). RECITALS WHEREAS, the parties entered into a written agreement governing Executive’s employment with the Company as its Chief Executive Officer and President on June 24, 2012, which includes the Company’s form of waiver and general release attached as Exhibit A thereto and the Company’s Nondisclosure, Confidentiality, Assignment and Noncompetition Agreement attached as Exhibit B thereto (together, the “Employment Agreement,” attached hereto as Appendix 1); WHEREAS, the parties intend for Executive to transition from the role of Chief Executive Officer and President to an advisory role for the Company; and WHEREAS, the parties have mutually agreed to memorialize the terms of such transition. NOW THEREFORE, in consideration of the mutual promises and provisions contained in this Amendment, the parties, intending to be legally bound, agree as follows: AGREEMENT 1.
